UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2322



REGINA WASHINGTON,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William G. Connelly, Magistrate Judge.
(CA-98-2455-AMD)


Submitted:   December 22, 1999            Decided:   January 20, 2000


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Regina Washington, Appellant Pro Se. Douglas James Cohen, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Regina Washington appeals from the magistrate judge’s order1

granting summary judgment to the Commissioner of Social Security on

her claim for disability benefits.   Having reviewed the adminis-

trative record, we find that substantial evidence supported the

Administrative Law Judge’s decision denying benefits.   See Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).     Accordingly, we

affirm on the reasoning of the magistrate judge. See Washington v.

Apfel, No. CA-98-2455-AMD (D. Md. Aug. 19, 1999).2      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     1
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1994).
     2
       Although the district court's order is dated August 18,
1999, the district court's records show that it was entered on the
docket sheet on August 19, 1999. Pursuant to Rules 58 and 79(a) of
the Federal Rules of Civil Procedure, it is the date that the order
was physically entered on the docket sheet that we take as the
effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2